DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim and Examination Status
	Claims 1-20 are currently pending and under exam herein.
	The instant Application is being examined under the Cancer Immunotherapy Pilot Program.

Priority
	The instant Application is a Continuation of PCT/US2019/048999, filed 30 August 2019, which claims the benefit of priority to US Provisional Applications 62/726,182, filed 31 August 2018; 62/823,578, filed 25 March 2019; and 62/857,048, filed 4 June 2019.  Priority is granted for all claims to the earliest date of 31 August 2018.

Information Disclosure Statement
	The Information Disclosure Statement filed 30 November 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list 

Drawings
The drawings are objected to because Figures 4B; 5A; 5B; and 11A require correction for blurry labels.  For example, Figure 4B contains labels on the X-axis that are difficult to read due to blurry lettering.  Other figures include blurry lettering and numbering of labels and axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See, for example, the following paragraphs: [0264]; [0265]; [0267]; [0268]; [0269]; [0270]; and [0271].  Correction of all instances of hyperlinks should be addressed herein.

Claim Objections
Claim 18 is objected to because of the following informalities: “microsatellite loci is based on at least on sequence information…”   The claim is grammatically incorrect and should be amended to recite, “Appropriate correction is required.

Contingent Claim Limitations/Claim Interpretation 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  However the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include numerous recitations of both intended claim steps and contingent claim language.  
A.  Contingent Claim Language
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations:  
Claim 1: “calling the given microsatellite locus as being unstable when the site score of the given microsatellite locus exceeds the site specific trained threshold for the given microsatellite locus” wherein the interpretation is as follows: “calling…when the site score…exceeds…threshold” is equivalent to A in the above example and the alternative (due to the use of the word “when”; conditional term) “the site score does not exceed” is equivalent to B in the above example. Thus, the BRI of the claim, as currently recited, requires only the scenario wherein A occurs, i.e. exceeding the site specific trained threshold.  It is noted that for this interpretation, as well as interpretations that follow, the prior art will be applied accordingly. 
Claim 1 at step d. recite, “classifying microsatellite instability (MSI) status of the sample being unstable when the microsatellite instability score exceeds a population trained 
Claim 1, step f. recites, “administering at least one of the identified customized immunotherapies…when there is a substantial match between MSI status and the comparator results”.  Said recitation is also contingent claiming, whereby the administration is contingent upon the condition being met of a substantial match.  
Steps in claim 1 reciting intended outcome are “to generate a microsatellite instability score comprising a number of unstable microsatellite loci…”, as no actual “generation” step is claimed that includes any specifics on how to generate a score.  Further, at step d., the intended outcome of said step is “to identify an unstable sample” wherein no identification take place in the claim.  Step e. is intended to “identify one or more customized immunotherapies” but no identification occur.  Lastly, step f. includes, “thereby treating cancer” which is an intended outcome of therapy administration. 
Claim 14 recites, “comprising classifying the MSI status of the sample as MSI-high (MSI-H) when the microsatellite instability score is greater than about 1….about 50…”  As such, if other conditions are met that are not within those parameters, the step need not be performed.
Claim 15 include similar language and is also interpreted to recite contingent claiming.  
Claim 17 and 20 further include steps that are qualified with “when” a certain condition occurs.  Those steps need only take place when those conditions are met, not otherwise.  As such, the claims include contingent claiming.   
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.
B. Intended Steps
Claim 1 recites, “quantifying a number…to generate a site score for each of the plurality…” wherein there is no actual generation of a site score.  Rather the claim qualifies what the site score comprises but not how the site score is generated, i.e.,  “wherein the site scores of the plurality…comprise likelihood scores that comprise log likelihood based score…”	
Claim 1, step c. includes, “calling…when the site score…exceeds the site specific trained threshold…to generate a microsatellite instability score comprising a number of unstable microsatellite loci…”  The claim is defined by what the MSI score is, but not any actual generation of that score.  
Claim 1, step d., recites, “classifying…to identify an unstable sample”.  The step of to identify is intended as no actual identification occurs.  
Claim 1, step e., recites, “comparing…to identify one or more customized immunotherapies”.  The step of identifying customized therapies is intended as no actual identification occurs in the claim.  
Claim 3 recites, “site scores…that test for a presence of somatic indels at the plurality of microsatellite loci”.  Said step is an intended step wherein no actual testing for any presence of a somatic indel is claimed. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of treating a subject having cancer.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Independent claim 1: “quantifying a number of different repeat lengths…to generate a site score…wherein the site score of the plurality of the microsatellite loci comprise likelihood scores that comprise probabilistic log likelihood-based scores for an individual…comprising allele frequencies…error mode”; “comparing the site score…to a site specific trained threshold…”; “calling the given microsatellite locus as being unstable when the site score of the given microsatellite locus exceeds the site specific trained threshold…to generate a microsatellite instability score…”; “classifying MSI status of the sample…when the microsatellite instability score exceed a population trained threshold…”; “comparing the MSI status of the sample to one or more comparator results that are indexed…”
Dependent claims 2-15: recite additional steps that further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  For example, claims 2-4 include site score calculations using log likelihoods; claims 5-6 include calculation of hypothesis using AIC calculation; claims 7-15 include further qualifications on the various calculation of the independent claim.  
Independent claim 17: “quantifying a number of different repeat lengths…to generate a site score…wherein the site scores of the plurality of the microsatellite loci comprise likelihood 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
Dependent claim 19: “site scores…comprise a difference between the ratio…a score measuring support of observed sequences…a score measuring a support…”
Independent claim 20: “quantifying a number of different repeat lengths…to generate a site score…wherein the site scores of the plurality of the microsatellite loci comprise likelihood scores, wherein the likelihood scores comprise probabilistic log likelihood-based scores…wherein the method comprises determining the probabilistic log likelihood-based score for an individual…”; “comparing the site score of a given microsatellite locus to a site specific trained threshold…”; “calling the given microsatellite locus as being unstable when the site score of the given microsatellite locus exceeds the site specific trained threshold…”; and “classifying MSI status…when the microsatellite instability score exceeds a population trained threshold…”
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve data quantification through steps that are mathematical processes and mental steps.  Under the BRI of the instant claims, steps mostly are directed to those that require calculations and mathematical operations such as log likelihoods and threshold comparisons.  Said operations are reasonably and readily 
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 1: “administering at least one of the identified customized immunotherapies to the subject when there is a substantial match between MSI status of the sample and the comparator results, thereby treating cancer in the subject”-said step of administering is not a specific step directed to any specific cancer or any specific treatment, as no “customized” therapy is actually identified in the claim.  As such, said step is nothing beyond extra-solution activity.
Claim 17: “obtaining, from a set of sequence reads, sequence information of a cfDNA sample” is directed to data gathering.  
Dependent 16 and 18 recite steps that further limit the recited additional elements in the claims and further character the data in the claims.  
With respect to the additional elements in the instant claims, those steps directed to data gathering, such as above perform functions of collecting the data needed to carry out the abstract 
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed 
With respect to the instant claims, the instant Specification also discloses the samples  can come from any biological sample and that said sample comprise DNA, RNA etc…[0132] and used in biological sequencing which encompass known methodology, such as described at least at [0152] of the Specification.  As such, activities such as data gathering do not improve computer functionality; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, step a., recites, “quantifying a number of different repeat lengths present at each of a plurality of microsatellite loci from sequence information to generate a site score for each of the plurality of the microsatellite loci…wherein the site scores…comprise likelihood scores that comprise probabilistic log likelihood-based scores…that are determined using at least a first parameter comprising allele frequencies and at least a second parameter comprising at least one error mode”.  The claim step is unclear with respect to an actual score generation, as it is not clear what constitutes the site score.  For example, how are the parameters used such that a score is generated?  Is a score a ratio of allele frequencies to an error mode, for example?  What, for example, constitutes the “error mode” in the instant score generation?  Clarification through clearer claim language is requested.
	Claim 1, step b.,  recites, “comparing the site score…to a site specific trained threshold for the given microsatellite locus…”  It is unclear as to what the “site specific trained threshold” refers?  For example, does the threshold refer to the number nucleotide variants (see the Specification at [0160])?  Clarification through clearer claim language is requested.
Claim 1, step c., further recites, “calling the given microsatellite locus as being unstable when the site score of the given microsatellite locus exceeds the site specific trained threshold for the given microsatellite locus…”  The claim step is unclear with respect to calling the locus “unstable” when a score exceeds the trained threshold.  It is unclear if the definition of “unstable” derives from the score itself or if some other parameters are involved.  Clarification is requested through clearer claim language.  
Claim 1, step c. recites, “to generate a microsatellite instability score comprising a number of unstable microsatellite loci from the plurality of the microsatellite loci”.  The claim is unclear first with respect to the intended recitation  of “to generate”. No generation actually take place.  Second, it is unclear as to the parameters of the “instability score”.  For example, it is unclear how many constitute the “number” that are unstable loci that provide an instability score.  Clarification through clearer claim language is requested.  
Claim 1, step e., recites, “comparing the MSI status of the sample to one or more comparator results that are indexed with one or more therapies to identify one or more customized immunotherapies for treating the cancer in the subject”.  First, it is unclear as to what the comparator results refer.  Second, it is unclear in the claim what a comparison of MSI to comparator results have to do with identification of a customized immunotherapy.  Clarification through clearer claim language is requested.  
Claim 1, step f., recites, “administering…when there is a substantial match”.  The term “substantial” is a relative term of which degree is neither defined by the claim nor defined by the instant Specification.  As such, the claim is unclear with respect the parameters that constitute a “substantial” match.  Clarification is requested.
Claim 3 recites, “the method of claim 2, wherein site scores of the plurality of microsatellite loci comprise Akaike Information Criterion (AIC)-based site scores that test for a presence of somatic indels at the plurality of the microsatellite loci”.  With respect to the AIC testing for the presence of somatic indels, the claim is unclear.  For example, it is not clear how a score can “test” for somatic indels.  Generally, the score may be a measurement that indicates an indel potential.  Clarification through clearer claim language is requested.   
Claim 4 recites, “the method of claim 3, wherein a given AIC-based site score is calculated…wherein k is the number of parameters used in a model”.  The claim is unclear with respect to which “model” is intended?  Does Applicant intend that “model” is a substitute or synonym for “statistical model” or “statistical formula”.  Clarification is requested through clearer claim language.  For examination purposes, it will be interpreted that the recitation of the formula in the claim is the statistical model intended.  
Claim 5 recites, “calculating a null hypothesis score of the model using…”  Because claim 4 is unclear with respect to what model is intended, it is unclear what model is used for the calculation of the null hypothesis in claim 5.  Clarification through clearer claim language is requested. For examination purposes, it will be interpreted that the recitation of the formula in the claim is the statistical model intended.  Claim 6 is also unclear with respect to “the model”.
Claim 17, step b., recites, “administering an immunotherapy…wherein the subject is determined to have MSI-High status”.  The claim step is unclear because is claim step a., the subject is “selected” because the subject “has been determined to have a MSI-High status”.  Thus the recitation in step b., is not clear.  For example, does Applicant intended a different MSI-High status or the same MSI-High status?  Clarification is requested.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In re Wands (8 USPQ2d 1400 (CAFC 1988)) considered the issue of enablement in molecular biology.  The following eight factors were to be taken into account:  (a)breadth of he claims; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In considering the factors for the instant claims:
a) The broadest reasonable interpretation when considering instant claims 1-20, includes that the claims cover treating any subject who has any type of cancer with any immunotherapy (or with immunotherapies including the checkpoint inhibitor antibodies against PD-1, PD-2, PD-l1, CTLA-4, OX40, B7.1, B7He, LAG3, CD137, KIR, CCR5, CD27, CD40, or CD47).  
(b) and (c) The specification indicates that one of the main challenges pertaining to cancer is to identify therapies to which patients will most likely be responsive [0110].  To said end, various biomarkers are used to match patients with appropriate treatments.  One of said “biomarkers is MSI”, which is defined as caused by an impaired DNA mismatch repair (MMR) mechanism. Determination of MSI status includes assessment of microsatellite loci and comparison of site scores of a given locus to a trained threshold for that specific microsatellite locus.  Further, MSI status may be compared to comparator results from indexed therapies [0117].  The Specification fails to provide teachings, however, of how to use or make the 
Cancer is a multi-faceted disease with very specific profiles for each type of cancer, for example or even amongst the same type of cancer, for example breast cancer, which exhibits many sub-sets of pathology.  Not all immunotherapies will work for all cancers.  Not all checkpoint inhibitors will work for all cancers. Without specific databases, for example, that are specifically indexed for any and all cancers in any and all organisms, the claims are not enabled for comparing MSI status to comparator results for identification of immunotherapies.  What MSI, for example, would correlate with breast cancer such that the certain MSI indicates  particular therapy.  The Specification includes no values that would operate to even indicate MSI-high or MSI-stable for any particular cancer. The Specification includes Example 1 that contains no parameters for what constitutes MSI-high nor does it contain the type of cancers assessed or the particular sites of interest pertaining to microsatellite instability.  There is no 
With respect to what is enabled in the instant Specification disclosure, Example 4 provides embodiments wherein the MSI as indicated by NCCN for nine cancer types-cervical, cholangiocarcinoma, colorectal, endometrial, esophageal, and esophagogastric, gastric, ovarian, pancreatic, and prostate cancers.  The disclosure indicates that classification of MSI is indicted as a predictive biomarker for response to immune blockade (ICB) as exemplified by the pan-cancer approval of pembrolizumab.  Instant assignee, Guardant Health, provides a small panel cell-free DNA (cfCNA) next generation sequencing (NGS) assay with 74 genes that includes 99 putative microsatellite loci selected as sites that were instable across multiple tumor types, including from five Bethesda panel sites (BAT-25, BAT-26, and NR-21).  Other sites, including NR-24 and MONO-27 were not included due to inability to map said regions (further indication that not any and all cancers and any and all profiles are operations and enabled herein).  Details further including specifics on training performance assessment for informative loci determination provides for further indication that undue experimentation would be necessary to perform said operations on all cancers, all markers, all samples etc…to arrive at an appropriate marker set for each and every cancer MSI indication and identification of a therapy [0251]; [0252].  The instant Specification further indicates that the clinical outcomes observed relate only to gastric cancers [0260].  
d) The invention is drawn to a methods for treating all cancers in all organisms using MSI status to inform therapy.
Hause et al. (Nature Medicine (2016) Vol. 22:1342-1350) includes, for example, that MSI has been indicated in gastrointestinal, endometrial and colorectal cancers but has been poorly understood for a wider variety of cancers (page 1342, abstract).  Hause et al. further detail that MSI can be indicated for immune-checkpoint-blockade therapy but that mutations resulting from MSI can also drive oncogenesis, by inactivation of tumor suppressor genes (page 1342, col. 2), thus underscoring the need from precise and accurate data for the numerous and diverse types of cancers.  While Hause et al. undertook a study to provide an MSI classifier from 19 million+ microsatellites and indicated MSI-high and from MSI-stable independently of cancer type, Hause et al. found discordant results for certain cancers (page 1344, col. 1).  As such, the prior at dictates the need for experimentation to be able to incorporate MSI-high indications for any and all cancers for immunotherapy.  
h) In order to practice the claimed invention, one of skill in the art must be able to treat a subject having cancer by administering an immunotherapy when there is a match between the sample MSI-status and a comparator result.  Such represents undue experimentation because the skilled practitioner would first turn to the instant specification for guidance to practice methods of treating all cancers using said method.  However, the instant specification does not provide specific guidance to practice these embodiments. As such, the skilled practitioner would turn to the prior art for such guidance, however, the prior art shows that such a use requires substantial 

Conclusion
	No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631